United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.D., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1798
Issued: February 4, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 10, 2008 appellant filed a timely appeal from a March 26, 2008 decision of the
Office of Workers’ Compensation Programs denying her claim for a schedule award. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she is entitled to a schedule award for
impairment to her left lower extremity.
FACTUAL HISTORY
On December 15, 2005 appellant, then a 20-year-old transportation security screener,
filed a traumatic injury claim alleging that on that date she injured her left knee, ankle and leg
when a bag fell on her foot and hit her knee. The Office accepted the claim for left ankle
contusion. By letter dated July 7, 2006, it placed appellant on the periodic rolls for temporary
total disability. Appellant returned to limited-duty work on May 11, 2007.

In an October 9, 2007 report, Dr. Keith B. Kashuk, a podiatrist, concluded that appellant
had less than a two percent permanent impairment of her left lower extremity. A physical
examination revealed no tenderness on palpation to the sinus tarsi area or subtalar joint.
Dr. Kashuk also reported mild tenderness on palpation with no effusion of the calcaneocuoid
joint.
On October 12, 2007 appellant filed a claim for a schedule award.
In response to an Office February 28, 2008 letter for schedule award information,
Dr. Kashuk noted that appellant reached maximum medical improvement on October 9, 2007
and that she had less than a two percent permanent impairment of the left lower extremity
pursuant to the American Medical Association, Guides to the Evaluation of Permanent
Impairment.1
In a March 25, 2008 report, the Office medical adviser determined that appellant had a
zero percent impairment to her left lower extremity. In support of this conclusion, the Office
medical adviser noted the objective evidence was negative and that Dr. Kashuk’s rating of “less
than [two] percent does not follow the [A.M.A.,] Guides.”
By decision dated March 26, 2008, the Office denied appellant’s claim for a schedule
award, on the grounds that there are no objective findings of a permanent impairment.
LEGAL PRECEDENT
Pursuant to section 8107 of the Federal Employees’ Compensation Act2 and section
10.404 of the implementing federal regulations,3 schedule awards are payable for permanent
impairment of specified body members, functions or organs. The Act, however, does not specify
the manner in which the percentage of impairment shall be determined. For consistent results
and to ensure equal justice under the law for all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides4 has been adopted by the Office, and the Board has concurred
in such adoption, as an appropriate standard for evaluating schedule losses.5
Before the A.M.A., Guides can be utilized a description of appellant’s impairment must
be obtained from her physician. The description must be in sufficient detail so that the claims

1

Hereinafter A.M.A., Guides.

2

5 U.S.C. § 8107(c).

3

20 C.F.R. § 10.404.

4

A.M.A., Guides (5th ed. 2001).

5

See 20 C.F.R. § 10.404; D.J., 59 ECAB ___ (Docket No. 08-725, issued July 9, 2008); Bernard A. Babcock, Jr.,
52 ECAB 143 (2000).

2

examiner and others reviewing the file will be able to clearly visualize the impairment with its
resulting restrictions and limitations.6
ANALYSIS
The Board finds that the Office properly denied appellant’s schedule award claim, as she
did not present sufficient medical evidence to provide a basis for permanent impairment causally
related to the accepted left ankle contusion.
In support of her claim for a schedule award, appellant submitted an October 9, 2007
report by Dr. Kashuk who concluded that appellant had less than a two percent permanent
impairment of her left lower extremity rating. Dr. Kashuk provided no explanation as to how he
arrived at appellant’s impairment. In response to the Office’s request for clarification, he stated
that appellant reached maximum medical improvement on October 9, 2007 and had less than a
two percent permanent impairment of the left lower extremity based on the A.M.A., Guides.
However, Dr. Kashuk did not provide an explanation as to how he arrived at his rating in either
report, i.e., he did not identify the table or tables utilized or explain why they were otherwise
inapplicable. Board precedent is well settled that when an attending physician’s report gives an
estimate of impairment but does not address how the estimate is based upon the A.M.A., Guides,
the Office is correct to follow the advice of its medical adviser or consultant where he or she has
properly applied the A.M.A., Guides.7
The Office medical adviser, based upon a review of Dr. Kashuk’s reports and the
evidence of record, determined that appellant had a zero percent impairment to her left lower
extremity. He explained that the objective evidence of record was negative and that
Dr. Kashuk’s rating failed to comport with the A.M.A., Guides as he determined that appellant
had less than two percent permanent impairment of the left lower extremity, which is
inconsistent with the protocols of the A.M.A., Guides. The Board finds that the Office medical
adviser properly applied the A.M.A., Guides to the medical evidence of record and that there is
no other medical evidence of record supporting a permanent impairment to the left lower
extremity pursuant to the A.M.A., Guides.
As noted above, the Office evaluates schedule award claims pursuant to the standards set
forth in the A.M.A., Guides. Appellant has the burden of proof to submit medical evidence
supporting that she has impairment of a scheduled member of the body.8 As such evidence has
not been submitted, she has not established entitlement to a schedule award for her left ankle
contusion.
CONCLUSION
The Board finds that the Office properly denied appellant’s claim for a schedule award.
6

D.N., 59 ECAB ___ (Docket No. 07-1940, issued June 17, 2008); Vanessa Young, 55 ECAB 575 (2004).

7

J.Q., 59 ECAB ___ (Docket No. 06-2152, issued March 5, 2008); Laura Heyen, 57 ECAB 435 (2006).

8

See Annette M. Dent, 44 ECAB 403 (1993).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 26, 2008 is affirmed.
Issued: February 4, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

